DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "pressure and temperature originating from the vehicle tire pressure sensors and/or electronic system of the vehicle" in lines 2-3 of the claim.  It is unclear if the pressure sensor can measure both pressure and temperature of the vehicle tire or if it is just the electronic system of the vehicle that can measure both pressure and temperature. It is not clear how a pressure sensor can measure temperature. For purposes of examination, the limitation "pressure and temperature originating from the vehicle tire pressure sensors and/or electronic system of the vehicle" in lines 2-3 of the claim will be considered as the electronic system of the vehicle measuring both pressure and temperature. 
Claim 20 recites the limitation "control module" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation “control module” will be considered as the “control module” in claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 7789112 B1) in view of Audisio (US 20100305809 A1) in further view of Ferber (US 20120224978 A1).
Regarding Claim 1:
Wise discloses a device for dispensing air to a tire of a vehicle (Column 1, Lines 44-49) that has:
the device (20, Figure 1, the device is the programmable inflation system) comprising: 
a pressure source (40, Figure 1, the compressor is the pressure source) integrated with the device (20, Figure 1); and 
a control module (24, Figure 1, the control module is the programmable controller) configured to connect to the powered port to power (Column 3, Lines 59-67) and control the pressure source (Column 3, Lines 30-35).
	Wise does not disclose:
The vehicle including a powered data communication port; and
a control module configured to connect to the powered data communication port to power.
	Audisio teaches a device for receiving signals from sensors within tires that has:
The vehicle including a powered communication port (Paragraph [0064], the powered communication port is in the vehicle dashboard).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise to include the vehicle including a 
Wise and Audisio do not teach:
A control module configured to connect to the powered data communication port to power.
	Ferber teaches an apparatus for adjusting the pressure in a tire that has:
A control module (12, Figure 1) configured to connect to the communication port (Paragraph [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise and Audisio to include a control module configured to connect to the communication port as taught by Ferber with the motivation to refill the tires with air automatically with little human adjustment which may cause errors. 
It also would have been obvious that the device of Wise can be connected to a powered communication port because Audisio teaches the vehicle can transmit data as well as Ferber teaches the control module of a device for dispensing air can connect by hard-wire to the vehicle. 

Regarding Claim 3:
Wise discloses:
A power supply cord (52, Figure 1) having a plug (50, Figure 1) that fits into the port (Column 3, Lines 59-67). 
Wise and Audisio do not teach:
	A power supply cord having a plug that first into the data communication port. 
Ferber teaches:
The data communication port (Paragraph [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise and Audisio to include the data communication port as taught by Ferber with the motivation to know the pressure of the vehicles’ tires from the tire sensors. 
It also would have been obvious to a person having ordinary skill in the art that the power supply cord of Wise can fit into the data communication port of Ferber because in Wise the different types of power plugs can be used. 

Regarding Claim 8:
Wise discloses:
Further comprising a housing (22, Figure 1) containing the pressure source (26, Figure 1) and the control module (24, Figure 1), wherein the control module (24, Figure 1) is in controlling combination with the pressure source to dispense the air (Column 2, Lines 61-65 and Column 3, Lines 30-35) and/or sealant. 
	
Claims 4-5, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wise in view of Audisio in further view of Ferber and Chen (US 20150326039 A1).
Regarding Claim 4:
Wise discloses:
		A control module (24, Figure 1) and the plug (50, Figure 1).
	Wise, Audisio, and Ferber do not teach:
		Wherein the control module is contained within the plug. 
Chen teaches a powered delivery controller, which is considered to be analogous art as it is solving the problem of delivery power to a device (See MPEP 2141.01 (a)), that has:
Wherein the control module (206, Figure 2) is contained within the plug (102, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Audisio, and Ferber to include wherein the control module is contained within the plug as taught by Chen with the motivation to control the power that is going to the device that needs to be recharged. 
	Wise, Audisio, and Ferber discloses the claimed invention except for the control module is contained within the plug.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the control module is contained within the plug, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 5:
Wise discloses:
Wherein the control module (24, Figure 1) is configured to provide power from port (Column 3, Lines 30-35 and 51-59) through the power supply cord (52, Figure 1) to the pressure source (40, Figure 1).
	Wise and Audisio do not teach:
Wherein the control module is configured to provide and stop power from powered data communication port through the power supply cord to the pressure source.
Ferber teaches:
The data communication port (Paragraph [0014]).
Wise, Audisio, and Ferber do not teach:

	Chen teaches:
Wherein the control module (206, Figure 2) is configured to provide and stop power (Paragraph [0026]) from powered port (1302, Figure 2) through the power supply cord (100, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Audisio, and Ferber to include the control module is configured to provide and stop power from powered port through the power supply cord as taught by Chen with the motivation to control the power that is going to the device that needs to be recharged. 
Further regarding Claim 5, the phrase “configured to provide and stop power from powered data communication port through the power supply cord to the pressure source” is a statement of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 12:
Wise discloses a device for dispensing air to a tire of a vehicle (Column 1, Lines 44-49) that has:
The device (20, Figure 1) comprising: 
a pressure source (40, Figure 1, the compressor is the pressure source); 
a dispenser outlet (41, Figure 1) connected to the pressure source (40, Figure 1); and 
a power supply cord (52, Figure 1) including a first end that is connected or connectable (Column 3, Lines 54-59, the first end is connected to the controller and pressure source) to the pressure source (40, Figure 1) and a second end (50, Figure 1, the plug is the second end) opposite the first end.
Wise does not disclose:
The vehicle including a powered data communication port; 
the second end including a connector element configured to connect to the powered data communication port to obtain power;
the connector element including a control module configured to control a power supply to the pressure source through the power supply cord; and 
control a power supply to the pressure source through the power supply cord.
Audisio teaches a device for receiving signals from sensors within tires that has:
The vehicle including a powered communication port (Paragraph [0064], the powered communication port is in the vehicle dashboard).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise to include the vehicle including a powered communication port as taught by Audisio with the motivation to know the condition of the vehicles’ tires from the tire sensors. 
Wise and Audisio do not teach:
The second end including a connector element configured to connect to the powered data communication port to obtain power; and 
the connector element including a control module configured to control a power supply to the pressure source through the power supply cord.
	Ferber teaches a tire inflator that has:
		A data communication port (Paragraph [0014]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise and Audisio to include a control module configured to connect to the communication port as taught by Ferber with the 
Wise, Ferber, and Audisio do not teach:
The second end including a connector element configured to connect to the powered data communication port to obtain power; and 
the connector element including a control module configured to control a power supply to the pressure source through the power supply cord.
	Chen teaches a powered delivery controller, which is considered to be analogous art as it is solving the problem of delivery power to a device (See MPEP 2141.01 (a)), that has:
The second end including a connector element (104 and 200, Figure 9, the second connector and power delivery controller is the second end and connector element) configured to connect to the powered port to obtain power (Paragraph [0030]); and 
the connector element (104 and 200, Figure 9) including a control module (206, Figure 9) configured to control a power supply through the power supply cord (Paragraph [0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Ferber, and Audisio to include the second end including a connector element configured to connect to the powered data communication port to obtain power and the connector element including a control module configured to control a power supply through the power supply cord as taught by Chen with the motivation to control the power that is going to the device that needs to be recharged. 
Wise, Audisio, Ferber, and Chen discloses the claimed invention except for the control module is contained within the plug.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the control module is contained within the In re Japikse, 86 USPQ 70.

Regarding Claim 13:
Wise discloses:
Wherein power is transferred from the port (Column 3, Lines 54-67) to the control module (24, Figure 1) via the connector element (50, Figure 1).
Wise, Audisio, and Chen do not teach:
Wherein power and inflation data are transferred from the data communication port to the control module via the connector element.
	Ferber teaches an apparatus for adjusting the pressure in a tire that has:
Wherein inflation data (Paragraphs [0040-0042]) is transferred from the data communication port (Paragraph [0014]) to the control module (12, Figure 1) via the connector element (Paragraph [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise to include inflation data is transferred from the port to the control module via the connector element as taught by Ferber with the motivation to refill the tires with air automatically with little human adjustment which may cause errors. 
It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the power and inflation can be transferred to the control module as seen in the combination of Wise and Ferber through the powered communication port (Paragraph [0064]) of Audisio. 

Regarding Claim 14:
Wise discloses:
The control module (24, Figure 1) contains all control logic (26, Figure 1) to provide operational power to the device (20, Figure 1) for dispensing air (Column 3, Lines 30-35).
Wise and Audisio:
Wherein the control module is fully housed within the connector element, and contains all control logic configured to communicate with a computer 10ITW-67790-US-A system on the vehicle and to provide operational power to the device for dispensing air and/or sealant to the tire of the vehicle.
	Chen teaches:
Wherein the control module (206, Figure 9) is fully housed within the connector element (Figure 9, the control module is within the housing of the connector element (104 and 200)). 
Wise, Chen, and Audisio:
Wherein the control module contains all control logic configured to communicate with a computer 10ITW-67790-US-A system on the vehicle.
	Ferber teaches:
Wherein the control module contains all control logic (12, Figure 1, the control logic is the control module and control logic) configured to communicate (Paragraph [0014]) with a computer 10ITW-67790-US-A system (4, Figure 1) on the vehicle (1, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Chen, and Audisio to include wherein the control module contains all control logic configured to communicate with a 

	Regarding Claim 19:
Wise discloses method for dispensing air to a tire of a vehicle that has:
Connecting a tire repair device to the tire (Column 6, Lines 15-17 and Figure 11, the device is connected to a tire); 
connecting a connector element of a power supply cord of the tire repair device to a port of the vehicle (Column 3, Lines 59-667); and 
a control module (24, Figure 1).
	Wise does not disclose:
Connecting a connector element of a power supply cord of the tire repair device to a data communication port of the vehicle, the connector element including a control module; and 
the control module in the connector element operating the tire repair device dispensing via the data communication port of the vehicle.
Audisio teaches a device for receiving signals from sensors within tires that has:
The vehicle including a powered communication port (Paragraph [0064], the powered communication port is in the vehicle dashboard).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise to include the vehicle including a powered communication port as taught by Audisio with the motivation to know the condition of the vehicles’ tires from the tire sensors. 
Wise and Audisio do not teach:

the control module in the connector element operating the tire repair device dispensing via the data communication port of the vehicle.
	Ferber teaches a tire inflator that has:
		A data communication port (Paragraph [0014]); and
	the control module (12, Figure 1) operating the tire repair device dispensing (Paragraph [0042]) via the data communication port of the vehicle (Paragraph [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise and Audisio to include a data communication port and the control module operating the tire repair device dispensing via the data communication port as taught by Ferber with the motivation to refill the tires with air automatically with little human adjustment which may cause errors. 
Wise and Ferber do not teach:
The connector element including a control module; and 
the control module in the connector element.
	Chen teaches a powered delivery controller, which is considered to be analogous art as it is solving the problem of delivery power to a device (See MPEP 2141.01 (a)), that has:
The connector element (102, Figure 2) including a control module (206, Figure 2); and 
the control module in the connector element (Paragraph [0019] and [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Ferber, and Audisio to include the connector element including a control module and the control module in the connector element 
Wise, Ferber, and Audisio discloses the claimed invention except for the control module is contained within the plug.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the control module is contained within the plug, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

	Regarding Claim 20:
	Wise discloses:
Further comprising control module (24, Figure 1) automatically monitoring and controlling a tire inflation (Column 6, Lines 25-45).
	Wise and Audisio do not teach:
Further comprising control module in the connector element automatically monitoring and/or controlling a tire inflation via data provided to the tire repair device by the vehicle via the data communication port. 
	Ferber teaches:
Further comprising control module (12, Figure 1) monitoring and controlling a tire inflation via data provided to the tire repair device by the vehicle (Paragraphs [0039-0040] and [0042]) via the data communication port (Paragraph [0014]). 
Wise, Ferber, and Audisio do not teach:
Further comprising control module in the connector element.
	Chen teaches:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Ferber, and Audisio to include the connector element including a control module and the control module in the connector element as taught by Chen with the motivation to control the power that is going to the device that needs to be recharged. 
Wise, Ferber, and Audisio discloses the claimed invention except for the control module is contained within the plug.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the control module is contained within the plug, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wise in view of Audisio in further view of Ferber and Lhuillier (US 20120232753 A1).
Regarding Claim 2:
Wise discloses:
A control module (24, Figure 1) comprises a logic circuit (26, Figure 1, the logic processor is the logic circuit).
	Wise and Audisio do not teach:
Wherein the control module comprises a logic circuit configured to receive information about pressure and temperature originating from vehicle tire pressure sensors and/or an electronic system of the vehicle.
	Ferber teaches:

Wise, Ferber, and Audisio do not teach:
Wherein the control module comprises a logic circuit configured to receive information about pressure and temperature originating from vehicle tire pressure sensors and/or an electronic system of the vehicle.
Lhuillier teaches a pump system for inflating a tire that has:
Wherein the control module (302, Figure 1) is configured to receive information (Paragraph [0021]) about pressure and temperature originating from vehicle tire pressure sensors and/or an electronic system of the vehicle (Paragraph [0017], the sensors can measure temperature and pressure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Audisio, and Ferber to include the control module is configured to receive information about pressure and temperature originating from vehicle tire pressure sensors and/or an electronic system of the vehicle as taught by Lhuillier with the motivation to dispense air to a tire with little human input.
It also would have been obvious to a person having ordinary skill in the art that the control module of Wise can be “configured to” receive information about pressure and temperature as seen in Lhuillier. 
Further regarding Claim 2, the phrases “configured to receive information about pressure and temperature originating from vehicle tire pressure sensors and/or an electronic system of the vehicle” are statements of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 9:
Wise discloses:
	A control module (24, Figure 1).
Wise and Audisio do not teach:
Wherein the control module obtains inflation values via the data communication port during the dispensing.
Ferber teaches:
The data communication port (Paragraph [0014]).
Wise, Audisio, and Ferber do not teach:
Wherein the control module obtains inflation values via the data communication port during the dispensing.
 Lhuillier teaches:
Wherein the control module (302, Figure 1) obtains inflation values via the data communication port (135, Figure 1) during the dispensing (Paragraphs [0023], [0025], and [0029-0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Audisio, and Ferber to include wherein the control module obtains inflation values via the data communication port during the dispensing as taught by Lhuillier with the motivation to dispense air to a tire with little human input.

Regarding Claim 10:
Wise discloses:

Wise, Lhuillier, and Audisio do not teach:
Wherein the device automatically ceases inflation upon automatically determining a proper inflation.
	Ferber teaches:
Wherein the device (10, Figure 1) automatically ceases inflation upon automatically determining a proper inflation (Paragraphs [0040-0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Audisio, and Lhuillier to include wherein the device automatically ceases inflation upon automatically determining a proper inflation as taught by Ferber with the motivation to dispense air to a tire with reduced human error.

Regarding Claim 11:
Wise discloses:
 	Further comprising an inflation pressure status display (30, Figure 1).

Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wise in view of Audisio in further view of Ferber, Chen, and Yang (CN 204239179 U).
Regarding Claim 6:
Wise discloses:
	A power supply cord (52, Figure 1).
Wise, Audisio, and Ferber do not teach:

Chen teaches:
	A second end (104, Figure 2) of the power supply cord (100, Figure 2).
Wise, Audisio, Chen, and Ferber do not teach:
Further comprising a power supply port for receiving a second end of a power supply cord.
Yang teaches a portable tire inflator pump that has:
Further comprising a power supply port (6, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Audisio, Chen, and Ferber to include a power supply port as taught by Yang with the motivation to charge the battery of the portable tire inflator pump without the need of a special charger.

Regarding Claim 7:
	Wise discloses:
		The device (20, Figure 1).
	Wise and Chen do not teach:
Wherein the powered data communication port is a powered universal serial bus (USB), and the device comprises at least one of USB power cord or a corresponding USB.
	Audisio teaches:
Wherein the powered communication port is a powered universal serial bus (USB) (Paragraph [0064]).
Wise, Chen, and Audisio do not teach:

	Ferber teaches:
		The data communication port (Paragraph [0014]).
Wise, Chen, Audisio, and Ferber do not teach:
The device comprises at least one of USB power cord or a corresponding USB.
	Yang teaches:
The device (Abstract) comprises at least one of USB power cord or a corresponding USB (6, Figure 1, the USB input interface is the corresponding USB).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Audisio, Chen, and Ferber to include the device comprises at least one of USB power cord or a corresponding USB as taught by Yang with the motivation to charge the battery of the portable tire inflator pump without the need of a special charger.

Regarding Claim 17:
Wise discloses:
A housing enclosing the pressure source and the control module as well as a power supply cord (52, Figure 1).
Wise does not disclose:
Wherein the vehicle data communication port is a powered universal serial bus (USB), and the connector element comprises a first USB connector; further comprising:
wherein the housing comprises a second universal serial bus (USB) for receiving a second USB connector at the first end of the power supply cord.
Audisio teaches:
Wherein the vehicle port is a powered universal serial bus (USB) (Paragraph [0064]).
Wise and Audisio do not teach:
Wherein the vehicle powered communication port is a powered universal serial bus (USB);
the connector element comprises a first USB connector; further comprising:
wherein the housing comprises a second universal serial bus (USB) for receiving a second USB connector at the first end of the power supply cord.
	Ferber teaches:
		A communication port (Paragraph [0014]).
Wise, Ferber, and Audisio do not teach:
The connector element comprises a first USB connector; further comprising:
wherein the housing comprises a second universal serial bus (USB) for receiving a second USB connector at the first end of the power supply cord.
	Chen teaches:
		The connector element comprises a first USB connector (102, Figure 9).
Wise, Chen, Ferber, and Audisio do not teach:
Wherein the housing comprises a second universal serial bus (USB) for receiving a second USB connector at the first end of the power supply cord.
	Yang teaches a portable tire inflator pump that has:
Wherein the housing (Figure 1, the exterior of the device is the housing) comprises a second universal serial bus (USB) (6, Figure 1) for receiving a second USB connector at the first end of the power supply cord (Paragraph [0015]).
.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wise in view of Audisio in further view of Ferber, Chen and Bork (US 6633932 B1).
Regarding Claim 15:
Wise discloses:
	A power supply cord (52, Figure 1).
Wise, Ferber, and Audisio do not teach:
Wherein the power supply cord has a two-wire power cable extending between the first and second end. 
Chen teaches:
Wherein the power supply cord (100, Figure 9) has a power cable extending between the first end (102, Figure 9) and second end (104 and 200, Figure 9).
Wise, Chen, Ferber, and Audisio do not teach:
Wherein the power supply cord has a two-wire power cable extending between the first and second end.
	Bork teaches an apparatus for using a universal serial bus to provide power to a portable electronic device that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Chen, Ferber, and Audisio to include wherein the power supply cord has a two-wire power cable extending between the first and second end as taught by Bork with the motivation to charge the batteries of the electronic device. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wise in view of Audisio in further view of Ferber, Chen, Yang, and Bork.
Regarding Claim 18:
Wise discloses:
Wherein the power supply cord (52, Figure 1) extends between the control module (24, Figure 1) and the connector (50, Figure 1).
Wise, Ferber, Yang, and Audisio do not teach:
Wherein the power supply cord has a two-wire power cable extending between the control module and the second USB connector. 
Chen teaches:
Wherein the power supply cord (100, Figure 9) has a power cable extending between the first USB connector (102, Figure 9) and second USB connector (104 and 200, Figure 9).
Wise, Chen, Ferber, Yang, and Audisio do not teach:
Wherein the power supply cord has a two-wire power cable extending between the control module and the second USB connector. 
Bork teaches an apparatus for using a universal serial bus to provide power to a portable electronic device that has:
Wherein the power supply cord (16, Figure 13) has a two-wire power cable (Column 6, Lines 37-38) extending between the cell phone (14, Figure 13) and second USB connector (40, Figure 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Chen, Ferber, Yang, and Audisio to include wherein the power supply cord has a two-wire power cable extending between the first and second end as taught by Bork with the motivation to charge the batteries of the electronic device. 
It also would have been obvious to a person having ordinary skill in the art that the power supply cord of Wise can have the power supply cord with a two-wire cable of Bork that extends between the control module and the second USB connector.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wise in view of Audisio in further view of Ferber, Chen, and Ma (US 20040042735 A1).
Regarding Claim 16:
Wise discloses:
	A connector Element (Column 3, Lines 59-67) and a control module (24, Figure 1).
Wise, Ferber, and Audisio do not teach:
Wherein the connector element comprises a connector housing enclosing the control module and a universal serial bus (USB) connector extending from the housing. 
	Chen teaches:

Wise, Ferber, Chen, and Audisio do not teach:
A universal serial bus (USB) connector extending from the housing. 
Ma teaches an illuminant USB cable that has:
A universal serial bus (USB) connector extending from the housing (Figure 2A, the USB connector extends from the housing (122)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wise, Ferber, Chen, and Audisio to include a universal serial bus (USB) connector extending from the housing as taught by Ma with the motivation to connect the USB to a computer to power the cable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Spindler (US 20190389435 A1) teaches a vehicle tire inflation compressor that has a power supply cable, a pressure source, housing, a USB connector, a powered data communication port, and a control module.
	Corniot (US 7706930 B2) teaches a tire-inflation method that has a pressure source, housing, a control module, and the control module receives information from the tire about pressure and temperature. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753